DETAILED ACTION
In response to communications filed 24 March 2021, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 9, and 17 recite the steps of
establishing a relationship graph corresponding to each information source based on at least one first association relationship obtained from each information source;
generating a virtual node associated with at least two entity objects in different relationship graphs based on a space-time distance between respective entity objects; and
determining a second association relationship between identities involved in different relationship graphs based on the relationship graphs associated with the virtual node.

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The steps of “establishing,” “generating,” and “determining” may be performed as mental observations and/or evaluations, perhaps using pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 9, and 17 further recite “obtaining first association relationships between identities and entity objects from a plurality of information sources.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data gathering. See MPEP § 2106.05(g).
In addition, claim 9 further recites
An electronic device, comprising: at least one processor; and a memory, communicatively coupled to the at least one processor, the memory having instructions executable by the at least one processor stored thereon that, when executed by the at least one processor, cause the at least one processor to implement a method for processing the identity information, the method comprising [the steps analyzed above].

Likewise, claim 17 recites

A non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a method for processing the identity information, the method comprising [the steps analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-8, 10-16, and 18-20 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mental Processes grouping of abstract ideas. Claims 2-8, 10-16, and 18-20 do not recite any additional elements that do not fall within one of the groupings of abstract ideas (beyond those inherited from claims 9 and 17) and therefore do not integrate the judicial exception into a practical application.
 Considering the limitations of claims 1-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activities and/or implementing the judicial exception on a generic computer. Page 1, lines 15-29, of the specification provides evidence that the step of “obtaining” was a well-understood, routine, and conventional activity at the time of the invention; see also MPEP § 2106.05(d)(II). Therefore claims 1-20 are not patent eligible.
 
Claim Objections
Claims 2, 10, and 18-20 are objected to because of the following informalities:
claims 2, 10, and 18: “the two entity objects” has antecedent basis to --the at least two entity objects-- (claim 2, lines 11 and 12)
claims 18-20, “The storage medium” has antecedent basis to --The non-transitory computer readable storage medium-- (line 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., “Inferring Anchor Links across Multiple Heterogeneous Social Networks” in view of Beller at al. (US 2020/0311563 A1).

Regarding claim 1, Kong teaches a method for processing identity information, comprising:
obtaining first association relationships between identities and entity objects from a plurality of information sources (see Kong, section 2, paragraphs 2-3, first association relationships between “users” identities and “user accounts” entity objects in “source” and “target” information sources are obtained);
establishing a relationship graph corresponding to each information source based on at least one first association relationship obtained from each information source (see Kong, section 2, paragraphs 2-3, “source network” and “target network” relationship graphs are established);
generating a virtual node associated with at least two entity objects in different relationship graphs (see Kong, Fig. 4a and section 2, paragraph 4, a “user” virtual node is generated, e.g., Fig. 4a, “Michelle Jacobson”); and
determining a second association relationship between identities involved in different relationship graphs based on the relationship graphs associated with the virtual node (see Kong, Fig. 4a and section 2, paragraph 4, a second association relationship of being the “same user” is determined).
Kong does not explicitly teach wherein generating the virtual node is based on a space-time distance between respective entity objects.
However, Beller teaches wherein generating the virtual node is based on a space-time distance between respective entity objects (see Beller [0047], entities are identified based on a “threshold proximity . . . geospatial threshold of ‘P’ miles and a temporal threshold of ‘R’ hours” space-time distance).
Kong teaches in section 3.1.2, paragraphs 2-3, to generate the virtual node based on “Spatial” and “Temporal” similarity distances, but does not teach a combined space-time distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the space-time distance between entity objects, as taught by Beller, with the techniques taught by Kong, because “with prefix-based geotemporal encoding 116, the temporal and geospatial proximity of entity mentions is stored more efficiently by storing data consolidated into fixed size hash values and is stored more effectively for supporting searches because the data is pre-formatted in to a prefix that can be quickly compared bit by bit with other prefixes to evaluate proximity” (see Beller [0036]).

Regarding claim 9, Kong teaches an electronic device, comprising:
at least one processor; and a memory, communicatively coupled to the at least one processor, the memory having instructions executable by the at least one processor stored thereon that, when executed by the at least one processor, cause the at least one processor to implement a method for processing the identity information (see Kong section 4.2, paragraph 2, the “Multi-Network Anchoring” method is performed by a computer),
the method comprising:
obtaining first association relationships between identities and entity objects from a plurality of information sources (see Kong, section 2, paragraphs 2-3, first association relationships between “users” identities and “user accounts” entity objects in “source” and “target” information sources are obtained);
establishing a relationship graph corresponding to each information source based on at least one first association relationship obtained from each information source (see Kong, section 2, paragraphs 2-3, “source network” and “target network” relationship graphs are established);
generating a virtual node associated with at least two entity objects in different relationship graphs (see Kong, Fig. 4a and section 2, paragraph 4, a “user” virtual node is generated, e.g., Fig. 4a, “Michelle Jacobson”); and
determining a second association relationship between identities involved in different relationship graphs based on the relationship graphs associated with the virtual node (see Kong, Fig. 4a and section 2, paragraph 4, a second association relationship of being the “same user” is determined).
Kong does not explicitly teach wherein generating the virtual node is based on a space-time distance between respective entity objects.
However, Beller teaches wherein generating the virtual node is based on a space-time distance between respective entity objects (see Beller [0047], entities are identified based on a “threshold proximity . . . geospatial threshold of ‘P’ miles and a temporal threshold of ‘R’ hours” space-time distance).
Kong teaches in section 3.1.2, paragraphs 2-3, to generate the virtual node based on “Spatial” and “Temporal” similarity distances, but does not teach a combined space-time distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the space-time distance between entity objects, as taught by Beller, with the techniques taught by Kong, because “with prefix-based geotemporal encoding 116, the temporal and geospatial proximity of entity mentions is stored more efficiently by storing data consolidated into fixed size hash values and is stored more effectively for supporting searches because the data is pre-formatted in to a prefix that can be quickly compared bit by bit with other prefixes to evaluate proximity” (see Beller [0036]).

Regarding claim 17, Kong teaches a non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a method for processing the identity information (see Kong section 4.2, paragraph 2, the “Multi-Network Anchoring” method is performed by a computer),
the method comprising:
obtaining first association relationships between identities and entity objects from a plurality of information sources (see Kong, section 2, paragraphs 2-3, first association relationships between “users” identities and “user accounts” entity objects in “source” and “target” information sources are obtained);
establishing a relationship graph corresponding to each information source based on at least one first association relationship obtained from each information source (see Kong, section 2, paragraphs 2-3, “source network” and “target network” relationship graphs are established);
generating a virtual node associated with at least two entity objects in different relationship graphs (see Kong, Fig. 4a and section 2, paragraph 4, a “user” virtual node is generated, e.g., Fig. 4a, “Michelle Jacobson”); and
determining a second association relationship between identities involved in different relationship graphs based on the relationship graphs associated with the virtual node (see Kong, Fig. 4a and section 2, paragraph 4, a second association relationship of being the “same user” is determined).
Kong does not explicitly teach wherein generating the virtual node is based on a space-time distance between respective entity objects.
However, Beller teaches wherein generating the virtual node is based on a space-time distance between respective entity objects (see Beller [0047], entities are identified based on a “threshold proximity . . . geospatial threshold of ‘P’ miles and a temporal threshold of ‘R’ hours” space-time distance).
Kong teaches in section 3.1.2, paragraphs 2-3, to generate the virtual node based on “Spatial” and “Temporal” similarity distances, but does not teach a combined space-time distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the space-time distance between entity objects, as taught by Beller, with the techniques taught by Kong, because “with prefix-based geotemporal encoding 116, the temporal and geospatial proximity of entity mentions is stored more efficiently by storing data consolidated into fixed size hash values and is stored more effectively for supporting searches because the data is pre-formatted in to a prefix that can be quickly compared bit by bit with other prefixes to evaluate proximity” (see Beller [0036]).

Regarding claims 2, 10, and 18, Kong as modified teaches wherein generating the virtual node associated with the at least two entity objects in different relationship graphs based on the space-time distance between respective entity objects comprises:
for each entity object involved in each relationship graph, querying space-time information of the entity object, wherein, the space-time information is configured to indicate a time point and a spatial location of the entity object when the entity object collects an identity associated with the entity object (see Kong, section 2, paragraphs 2-3, and Beller [0047], “extracts both a temporal tag and geospatial tag”);
determining the space-time distance between two entity objects involved in the different relationship graphs in a set space-time coordinate system based on the space-time information of respective entity objects (see Kong, section 2, paragraphs 2-3, and Beller [0047]-[0048], where the “time granularity difference” and “distance granularity difference” determines the space-time distance, as taught by Beller, between the two entity objects, taught by Kong); and
generating the virtual node connecting the two entity objects in a case that the space-time distance between the two entity objects is lower than a first distance threshold (see Kong, Fig. 4a and section 2, paragraph 4, and Beller [0047]-[0048], whether the virtual node is generated, as taught by Kong, when the space-time distance is “within a threshold proximity,” as taught by Beller).

Regarding claims 4, 12, and 20, Kong as modified teaches after determining the second association relationship between the identities involved in different relationship graphs based on the relationship graphs associated with the virtual node, further comprising:
for two identities having the second association relationship in the different relationship graphs, obtaining space-time information of entity objects associated with the two identities by respectively querying relationship graphs where the two identities are located (see Kong, section 2, paragraphs 2-3, and Beller [0047], “extracts both a temporal tag and geospatial tag”); and
checking the second association relationship between the two identities involved in the different relationship graphs based on the obtained space-time information (see Kong, Fig. 4a and section 2, paragraph 4, and Beller [0047]-[0048], whether the second association relationship between the two identifies, as taught by Kong, is checked based on the space-time distance being “within a threshold proximity,” as taught by Beller).

Regarding claims 8 and 16, Kong as modified teaches after establishing the relationship graph corresponding to each information source based on the first association relationship obtained from each information source, further comprising: merging same entity objects and/or same identities involved in the different relationship graphs (see Kong, Fig. 4a and section 2, paragraph 4, same entity objects and/or same identities are merged by the “anchor link”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159